Citation Nr: 0819020	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
secondary to service-connected post-traumatic stress disorder 
(PTSD) with anxiety disorder.  

2.  Entitlement to a rating in excess of 10 percent for PTSD 
with anxiety disorder from August 7, 2003, to June 7, 2005.

3.  Entitlement to a rating in excess of 30 percent for PTSD 
with anxiety disorder from June 8, 2005, to January 22, 2007.

4.  Entitlement to a rating in excess of 50 percent for PTSD 
with anxiety disorder from January 23, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 (increased rating claims) and 
February 2006 (service connection claim) rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

The May 2005 decision granted service connection for an 
"acquired psychiatric disorder, diagnosed as anxiety 
disorder not otherwise specified."  A 10 percent rating was 
assigned, effective from August 7, 2003.  The veteran 
expressed his disagreement in June 2005.  

In February 2006, the RO assigned a 30 percent rating for 
"post traumatic stress disorder [PTSD] with anxiety 
disorder."  An effective date of June 8, 2005, was assigned.  
In March 2007, the Board observed that the veteran had yet to 
be provided a statement of the case relative to his June 2005 
disagreement.  A statement of the case was issued in May 
2007.  Prior to that, a May 2007 rating decision increased 
the evaluation for post traumatic stress disorder to 50 
percent, from January 23, 2007.  The veteran perfected his 
increased rating claim in July 2007.  See VA Form 21-4138.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

With respect to the claim of entitlement to service 
connection for sleep apnea, claimed as secondary to the 
veteran's service-connected psychiatric-based disorder, the 
Board acknowledges its duty to liberally construe the 
pleadings to determine the claims before it.  Still, that 
duty does not require that VA solicit claims, particularly 
when the appellant is not appearing pro se before the Board.

Here, the veteran is represented by a highly respected 
Veterans Service Organization which is well versed in 
veterans law.  That service organization has limited their 
theory of the case a claim that the sleep apnea disorder is 
secondary to a service-connected disorder.  The veteran has 
not asserted that his sleep apnea is directly due to service.  
The RO, however, as part of its April 2007 SOC addressed the 
merits of the instant claim on a direct and secondary basis.

While the veteran has only pled entitlement under the theory 
that sleep apnea was caused or aggravated, generally, by his 
service-connected PTSD with anxiety disorder, as the RO 
considered the claim under multiple theories/bases of 
entitlement to service connection, the Board will here too 
exercise jurisdiction over these addressed theories.  38 
U.S.C.A. § 7104 (West 2002).

In March 2007, a Veterans Law Judge granted the veteran's 
motion to advance the case on the Board's docket (AOD).

The record raises the issue of entitlement to service 
connection for heart disease secondary to post traumatic 
stress disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the veteran's sleep apnea is either related to 
service or to his service-connected PTSD with anxiety 
disorder.

2.  For the period from August 7, 2003, to June 7, 2005, the 
preponderance of the probative evidence shows that the 
veteran's PTSD with anxiety disorder was not manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  For the period from June 8, 2005, to January 22, 2007, 
the preponderance of the probative evidence shows that the 
veteran's PTSD with anxiety disorder was not manifested by 
occupational and social impairment with reduced reliability 
and productivity.

4.  From January 23, 2007, the preponderance of the probative 
evidence shows that the veteran's PTSD with anxiety disorder 
has not been manifested by occupational and social 
impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated during active 
duty service, and it is not caused or aggravated by a service 
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).

2.  From August 7, 2003, to June 7, 2005, a rating in excess 
of 10 percent for the veteran's PTSD with anxiety disorder 
was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code (Code) 9411 (2007).

3.  From June 8, 2005, to January 22, 2007, a rating in 
excess of 30 percent for the veteran's PTSD with anxiety 
disorder was not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Code 
9411.

4.  Since January 23, 2007, a rating in excess of 50 percent 
for the veteran's PTSD with anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130, Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
post traumatic stress disorder the notice requirements of 
38 U.S.C.A. § 5103(a), have been met with respect to that 
issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The decision of the United States Court of Appeals for 
Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez- Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

With respect to the claim of entitlement to service 
connection for sleep apnea there is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2005 
correspondence and as part of an April 2007 statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  The 
November 2005 correspondence both informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claim was readjudicated in a January 2008 supplemental 
statement of the case.   July 2006 correspondence also 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Further, the foregoing evidence rebuts any suggestion that 
the appellant was prejudiced by VA's notice.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

Factual Background

The veteran claims that he has sleep apnea as a result of his 
service-connected psychiatric disorders.  See April 2008 
Appellant's Post-Remand Brief.  He also essentially contends 
that the severity of his PTSD symptoms warrant the assignment 
of a higher rating, throughout the entire course of his 
appeal, for his service-connected PTSD.  

Service medical records are negative for complaints, 
treatment, or diagnosis of a sleep disorder.  

The veteran's claim for service connection for PTSD was 
received by VA on August 7, 2003.  

An August 2003 letter from the Cape & Islands Veterans 
Outreach Center shows that the veteran was afforded a PTSD 
evaluation.  The veteran reported stressors relating to his 
military service.  Symptoms included intrusive thoughts, war 
related dreams and anxiety.  A diagnosis of PTSD, described 
as moderate to mild with anxiety, was supplied.  A GAF score 
of 55 was supplied.  

In March 2004, the veteran was afforded a VA PTSD 
examination.  No previous VA evaluation was indicated.  The 
veteran denied any prior psychiatric treatment with VA.  He 
did report one instance of being molested as a child.  He 
complained of trouble sleeping and of dreams involving a 
plane crash.  Mental status examination showed the veteran to 
be neatly dressed and groomed.  He was not agitated or 
withdrawn.  He denied hallucinations, and was oriented times 
four.  Concentration was unimpaired and abstract thinking was 
intact.  His affect was euthymic.  He denied suicidal or 
homicidal intent or plan.  He also denied symptoms of mania 
or panic attacks.  He added that he was close with family 
members.  While a Global Assessment of Functioning (GAF) 
score of 60 was provided due to multiple medical problems 
including nonservice connected coronary artery disease and 
prostate cancer.  The examiner opined that the veteran did 
not have any symptoms consistent with a diagnosis of PTSD.

The veteran was also provided a VA interview with a social 
worker in May 2005.  The veteran gave a history of anger 
problems, and of difficulty sleeping.  He also alluded to 
periodic suicidal ideation without plan.  The veteran was 
found to be anxious and mildly depressed.  The social worker 
added that the veteran exhibited some significant symptoms of 
combat-related PTSD.  

In May 2005, the RO granted service connection for an 
acquired psychiatric disorder, diagnosed as anxiety disorder 
not otherwise specified (claimed as PTSD).  A 10 percent 
rating was assigned, effective from August 7, 2003.  The 
veteran supplied VA, on June 8, 2005, with a notice of 
disagreement.  The Board parenthetically observes that the RO 
interpreted this communication of the veteran as that of an 
increased rating claim for his service-connected PTSD and 
anxiety disorder.

On June 7, 2005, the veteran was evaluated by the same VA 
social worker who saw him in May 2005.  Anxiety disorder, not 
otherwise specified was diagnosed; a GAF score of 60 was 
provided.  Clinical findings were essentially similar to 
those discussed at the May 2005 session.  

A June 2005 letter from a private physician shows that the 
veteran had been evaluated at that time for sleep apnea.  The 
veteran presented with symptoms of excessive daytime 
sleepiness.  A May 2005 sleep study was noted to show severe 
sleep apnea.  Following the veteran's use of a C-PAP machine 
he showed normalization of the apnea/hypopnea index.  

A December 2005 VA PTSD examination report shows that the 
veteran complained of disturbing memories, loss of interest 
in activities, feeling emotionally numb, irritable, always 
being alert, and being easily startled.  He also described 
being angry, being socially isolated, having dreams about his 
wartime service, and having trouble sleeping.  Mental status 
examination showed the veteran to be neatly and appropriately 
dressed and well-groomed.  Eye contact was good.  Speech was 
normal, and he was oriented to time, place, person, and 
situation.  Memory was noted to be grossly intact, but not 
formally assessed.  Affect was wide in range, and thought 
content was normal.  Insight and judgement were intact.  He 
denied suicidal or homicidal ideation.  The veteran did 
complain of severe depression, described by the examiner, as 
indicative of moderate symptoms.  Anxiety disorder, not 
otherwise specified; mild to moderate post traumatic stress 
disorder, and major depressive disorder, not related to PTSD, 
were diagnosed.  A global assessment of functioning score of 
56 was supplied.  The examiner commented that the veteran's 
social and occupational history had not been significantly 
impaired by either his anxiety or PTSD.  The examiner 
characterized the level of impairment brought about by the 
PTSD alone as mild.  

A February 2006 rating decision assigned a disability rating 
of 30 percent for post traumatic stress disorder with an 
anxiety disorder, effective June 8, 2005.  

A June 2006 VA general mental health note shows that the 
veteran was mildly depressed and exhibited and anxious mood.  
He complained of sleep disturbances.  The veteran also 
reported longstanding thoughts of suicidal ideation without 
either plan or intent.  The veteran, while noting he was 
happily married, commented that his PTSD symptoms of anger 
and irritability led to stress within the marriage.  

In December 2006 the veteran supplied VA with a print out of 
a web site, TriWest.com.  The page, entitled "Sleep:  
Emotional Well Being," included the following language:  "A 
National Center for PTSD Fact Sheet explains how sleep 
problems, such as difficulty falling asleep, waking 
frequently, and having distressing dreams or nightmares, are 
common to those suffering from PTSD."  

A February 2007 private medical report shows that the veteran 
was seen for on-going cardiac follow-up.  In pertinent part, 
he complained of fatigue due to sleep apnea.  Sleep apnea was 
not diagnosed.  

The veteran was afforded a VA PTSD examination in April 2007.  
The veteran reported having homophobic feelings as a result 
of his being molested as a child by a neighbor.  He noted 
that he was married, and that he good relationships with his 
three children.  He reportedly slept four to eight hours a 
night.  The veteran noted several hobbies, including wood 
carving, painting and listening to music.  Mental status 
examination showed the veteran to be casually dressed with 
good hygiene.  He was alert and oriented in all spheres.  
Speech was clear, his mood was "relaxed" (according to the 
veteran), and his affect was congruent.  He denied any types 
of hallucinations.  He reported thinking of suicide in 2002.  
His attention and concentration were noted to be fair.  He 
did complain of depressed mood, sleep disturbances, and 
trouble with concentration and memory.  The veteran also 
complained of having intrusive thoughts, nightmares, 
irritability, hyperarousal, and hypervigilance.  He added 
that he was socially isolated.  The diagnoses included 
anxiety, not otherwise specified; history of PTSD; and mild 
to moderate depression secondary to PTSD.  A global 
assessment of functioning score of 51 was provided.  The 
examiner commented that the veteran was occupationally and 
socially impaired with reduced reliability an productivity 
due to his expressed symptoms.  He was noted to have 
difficulty with his memory and concentration, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work in social relationships.  The 
examiner commented that the veteran's symptoms had increased 
since he was last examined in December 2005.  

A May 2007 rating decision increased the disability 
evaluation assigned to the veteran's PTSD with anxiety 
disorder to 50 percent, effective from January 23, 2007.  The 
50 percent rating has remained in effect since.  

A December 2007 VA follow-up managed care report shows that 
the veteran was being seen for sleep apnea.  Sleep apnea was 
included with several other diagnosed disorders.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Also, applicable regulations provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be granted for 
the degree of aggravation to a nonservice-connected disorder, 
which is proximately due to, or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Such claims may be described as secondary service 
connection by way of aggravation.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present includes consideration of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent rating is warranted, for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).



Analysis

Service Connection - Sleep Apnea

Following review of the complete evidentiary record, the 
Board finds that service connection for sleep apnea, 
secondary to post traumatic stress disorder with anxiety 
disorder is not warranted.

Service medical records are completely devoid of findings 
associated with sleep-related problems, to include apnea.  
While the evidentiary record includes complaints of sleep 
problems, and a 2005 diagnosis of sleep apnea, no competent 
medical evidence is of record linking sleep apnea to post 
traumatic stress disorder with anxiety disorder.  While the 
Board acknowledges the medical web site evidence which 
indicated that sleep-related problems could be related to 
PTSD, this evidence in no manner goes to relate the veteran's 
specifically claimed sleep apnea disorder to his military 
service, to include his service-connected PTSD with anxiety 
disorder.  Without competent evidence linking the claimed 
sleep apnea to service, or to a service-connected disorder, 
the Board finds that sleep apnea is not proximately due to 
service, to include due to a service-connected disorder.

The Board considered the veteran's sincerely held opinion 
that his disorder is related to his PTSD with anxiety 
disorder.  The veteran, however, is not trained in the field 
of medicine.  Hence, he is not competent to offer an opinion 
which requires specialized training.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In reaching this decision the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in his, the 
benefit-of-the-doubt rule is not applicable.  The appeal as 
to this issue must be denied.  38 U.S.C.A. ? 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).



Increased Ratings -- PTSD

After considering all of the evidence of record, including 
particularly the above-referenced VA PTSD examination reports 
dated in March 2004, December 2005, and April 2007, the Board 
finds that the veteran's PTSD did not warrant a rating in 
excess of 10 percent at any time from August 7, 2003, to June 
7, 2005, a rating in excess of 30 percent from June 8, 2005, 
to January 22, 2007, nor is a rating in excess of 50 percent 
warranted from January 23, 2007.

In this regard, between August 7, 2003, to June 7, 2005, the 
medical evidence of record preponderates against finding that 
the criteria set out in 38 C.F.R. § 4.130, and necessary for 
the assignment of a 30 percent rating were met.  Of 
particular note, while review of the March 2004 VA PTSD 
examination report includes complaints made by the veteran 
concerning difficulty sleeping, the examiner did not find 
that the veteran suffered from symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks, or mild memory 
loss.  The examiner indicated that he had fully reviewed the 
claims file in conjunction with that examination.  Further, a 
GAF score of 60 was provided primarily due to multiple 
medical problems, not post traumatic stress disorder.  Under 
DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Even 
considering that the veteran was noted to be mildly depressed 
as part of a May 2005 social worker interview, a rating in 
excess of 10 percent is not warranted for the PTSD for the 
period from August 7, 2003, to June 7, 2005.  

The Board also finds that a rating in excess of 30 percent is 
not warranted for PTSD at any point from June 8, 2005, to 
January 22, 2007.  On review of the December 2005 VA 
examination findings, the Board finds that while the veteran 
complained of being socially isolated and of severe 
depression (characterized by the examiner as moderate), the 
examination failed to show that the appellant had a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  The Board also 
finds it significant that the examiner commented that the 
veteran's PTSD and anxiety disorder had not significantly 
impaired his social and occupational history, and that the 
symptoms attributable to the PTSD alone were mild.  The GAF 
score of 56 provided by the examiner seemed to accurately 
reflect the current severity of the veteran's PTSD disorder 
on the day of that examination.  This examiner had an 
opportunity to review the veteran's claims file in the course 
of the examination.  A GAF score of 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
This degree of disability does not meet the criteria for a 
rating in excess of 30 percent.  

Without medical evidence documenting more severe symptoms of 
PTSD and anxiety disorder disability during this period, even 
in observing the veteran's reported history of longstanding 
thoughts of suicidal ideation in June 2006, no more than a 30 
percent rating is warranted for the veteran's service-
connected PTSD with anxiety from June 8, 2005, to January 22, 
2007.

Finally, the Board finds that a rating in excess of 50 
percent is not warranted for PTSD with anxiety disorder at 
any point since January 23, 2007.  A review of the April 2007 
VA examination reveals that the veteran indicated that he had 
contemplated suicide in 2002, and complained of 
hypervigilance, hyperarousal, and irritability.  Still, the 
examination report did not reveal evidence of suicidal 
ideation in 2007 or in the year prior thereto, intermittently 
illogical obscure, or irrelevant speech; or near-continuous 
panic.  Post traumatic stress disorder was not shown to cause 
near-continuous depression affecting the appellant's ability 
to function independently, appropriately and effectively.  
Further, he did not describe, nor did the evidence show 
impaired impulse control, spatial disorientation, or a 
neglect of personal appearance and hygiene.  There is no 
evidence that the veteran suffers any difficulty in adapting 
to stressful circumstances; or an inability to establish and 
maintain effective relationships.  The GAF score of 51 
provided by the examiner reflected the impairment caused by 
his PTSD and other no service connected disorders.  The 
examiner reviewed computer-based medical records, to include 
the above VA examinations reports.  Hence, she had an 
appropriate basis upon which to form her opinion.  The degree 
of disability set out as part of the provided GAF score of 51 
does not meet the criteria for a rating in excess of 50 
percent.  

While the veteran has not been afforded another VA PTSD 
examination since April 2007 several VA mental health care 
records dating from 2007 and 2008, are of record.  These 
records, however, do not show any evidence of a deterioration 
in the appellant's disorder which would either trigger the 
need for a new examination, or which would justify the 
assignment of a 70 percent rating.  As such, no more than a 
50 percent rating is warranted for post traumatic stress 
disorder with anxiety from January 23, 2007.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert.

ORDER

Entitlement to service connection for sleep apnea secondary 
to PTSD with anxiety disorder is denied.

A rating in excess of 10 percent for PTSD with anxiety 
disorder from August 7, 2003, to June 7, 2005, is denied.  

A rating in excess of 30 percent for PTSD with anxiety 
disorder from June 8, 2005, January 22, 2007, is denied.  

A rating in excess of 50 percent for PTSD with anxiety 
disorder from January 23, 2007, is denied.  

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


